F I N A L   A C T I O N


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Examiner appreciates Applicant’s attempt to amend the title, however, the title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title is a good starting point, but recommends adding analogous language to “Electromagnetic Driving Unit” into the current title. 



Response to Arguments
Applicant's arguments (amendment filed 3/03/22) with respect to independent claim 1 have been fully considered but they are not persuasive.
Applicant’s arguments (pages 11-12) asserts, each 35 USC 102 prior art, Lee (US 2006/0082658) and Tanimura (US 2008/0198249) cannot anticipate amended independent claim 1, which requires that “the first extension part extends from the body of the second substrate in a direction away from the first substrate” AND “the second substrate is disposed above the first substrate”.
Examiner respectfully disagrees because these amendments (to claim 1) are broad and do not patentably distinguish itself from each prior art Lee or Tanimura.
	The language “above” does not distinguish between “below” because depending on which side is viewed, front or back, the first substrate can be considered to be below or above the second substrate. This is a matter of perspective.
Applicant argues each of Lee and Tanimura teaches that the first extension part extends from the body of the second substrate in a direction toward from the first substrate, while Applicant’s claimed invention recites “in a direction away”. Much like Applicant’s invention, each prior art (Lee or Tanimura) teaches a movable second substrate, which connects to a stationary first substrate, through the flexible extension arms which extend and are bendable in a X-axis, Y-axis and Z-axis directions. Thus, the taught flexible extension arms has aspects of both extending toward and away. Therefore, Applicant’s claimed invention does not patentably distinguish itself from each prior art Lee or Tanimura. 
Thus, Examiner maintains the rejection under 35 U.S.C. 102(a)(1) as being anticipated by prior art Lee (to claims 1, 6 and 10) OR anticipated by prior art Tanimura (to claims 1-6 and 8-10).




















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Samsung, US 2006/0082658) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, Lee teaches a sensor driving device (Fig.5) comprising: 
a FIRST SUBSTRATE (Figures 5, 7 & 11 and Para [0034]: “stationary substrate” PCB 2); 
a SECOND SUBSTRATE disposed above the first substrate and electrically connected with the first substrate (Figures 5, 7 & 11 and Para [0034 & 0039-0041]: “movable substrate” 300 & 500 has pad-end 502a electrically connected to “stationary” PCB’s 2 connection 2a); 
and an IMAGE SENSOR disposed on the second substrate (Figures 5, 7 & 11 and Para [0034 & 0039-0041]: image sensor 13 mounts on 300 & 500), 
wherein the SECOND SUBSTRATE comprises a BODY and a FIRST PROTRUSION PART protruding from one end of the body, and wherein the first protrusion part comprises a FIRST EXTENSION PART extending from the body in a first direction away from the first substrate, and a SECOND EXTENSION PART extending from the first extension part in a second direction different from the first direction (Figures 5, 7 & 11 and Para [0034, 0039-0041 & 0057-0058]: second substrate 300 & 500 has a square body 501, each side having a respective protrusion part -- flexible “L-shaped” extension 502, which comprises/equates to the said first & second extensions extending in different directions (see Fig.7 below) to allow for multi-directional movement illustrated in Figures 8-10).


    PNG
    media_image1.png
    386
    445
    media_image1.png
    Greyscale

Lee’s Figure 7: body 501 w/ protrusion part 502 & pads 502a

	As per claim 6, Lee teaches the sensor driving device of claim 1, wherein the SECOND SUBSTRATE comprises a FIRST PAD PART comprising ONE END connected to the first protrusion part and the OTHER END disposed on the FIRST SUBSTRATE (Lee, Figures 5, 7 & 11: second substrate 300 & 500 has respective pads 502a connected “BETWEEN” each protrusion part 502 end and the PCB’s 2a, thus, each pad 502a will be considered to have the said “ONE END” and “OTHER END” connected as claimed). 

	As per claim 10, Lee teaches the sensor driving device of claim 1, comprising: 
a FIRST DRIVING UNIT disposed on the SECOND SUBSTRATE, and a SECOND DRIVING UNIT corresponding to the first driving unit (Lee, Figures 3 & 5 and Para [0037]: has a driving unit 400 to allow X-Y axes movement of the second substrate’s 300 first driving unit 402/403 relative to the stationary housing’s 200 corresponding second driving unit 401). 








Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimura (Konica Minolta Opto, US 2008/0198249).

	As per INDEPENDENT CLAIM 1, Tanimura teaches a sensor driving device (Fig.1: image sensor 16 tilt type shake correction 50 via driver 10) comprising: 
a FIRST SUBSTRATE (Figures 1 & 3-5: “rear side” of camera body 2 & 20 which are stationary components); 
a SECOND SUBSTRATE disposed above the first substrate and electrically connected with the first substrate (Figures 3-5: movable second substrate 16, 107 & 140 electrically connects with fixed part 20 through elastic beams 103 (having wiring 110) as SHOWN BELOW in Fig. 3a/3b in view of Para [0079-0085]); 
and an IMAGE SENSOR disposed on the second substrate (Figures 1 & 3-5: image sensor 16 disposed on movable second substrate 107 & 140), 
wherein the SECOND SUBSTRATE comprises a BODY and a FIRST PROTRUSION PART protruding from one end of the body, and wherein the first protrusion part comprises a FIRST EXTENSION PART extending from the body in a first direction away from the first substrate, and a SECOND EXTENSION PART extending from the first extension part in a second direction different from the first direction (Figures 3-5 and Para [0069-0076]: second substrate has a square body 107, each side having two protrusion parts 103, wherein EACH protrusion part (i.e. first protrusion part 103) comprises extensions elements (103a, 103ba, 103bb, 103b, 103bc & TM) -- SHOWN BELOW in Figures 3 and 5 -- which meets the claimed criteria of having first and second extension parts extending in different directions). 




    PNG
    media_image2.png
    667
    460
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    691
    452
    media_image3.png
    Greyscale







	As per claim 2, Tanimura teaches the sensor driving device of claim 1, wherein the SECOND SUBSTRATE comprises a second protrusion part protruding from the one end of the body and spaced apart from the first protrusion part, and wherein the SECOND PROTRUSION PART comprises a first extension part extending from the body in the first direction away from the first substrate, and a second extension part extending from the first extension part of the second protrusion in a third direction different from the first direction (Figures 3-5 and Para [0069-0076]: second substrate has a square body 107, each side having TWO “space apart” protrusion parts 103, wherein EACH protrusion part 103 comprises extensions elements (103a, 103ba, 103bb, 103b, 103bc & TM) --which meets the claimed criteria -- as apparent in Figures 3 and 5 shown above). 

	As per claim 3, Tanimura teaches the sensor driving device of claim 2, wherein the SECOND SUBSTRATE comprises THIRD and FOURTH PROTRUSION PARTS protruding from the other end of the BODY and spaced apart from each other, wherein the THIRD PROTRUSION PART comprises a first extension part extending from the body in the first direction away from the first substrate, and a second extension part extending from the first extension part of the third protrusion in a fourth direction different from the first direction, and wherein the FOURTH PROTRUSION PART comprises a first extension part extending from the body in the first direction away from the first substrate, and a second extension part extending from the first extension part of the fourth protrusion in a fifth direction different from the first direction (Figures 3-5 and Para [0069-0076]: second substrate has a square body 107, each side having TWO “space apart” protrusion parts 103, there being a total of EIGHT protrusions 103, wherein EACH protrusion part 103 comprises extensions elements (103a, 103ba, 103bb, 103b, 103bc & TM) -- which encompasses and meets the claimed “directional” criteria -- as apparent in Figures 3 and 5 shown above). 

	As per claim 4, Tanimura teaches the sensor driving device of claim 3, wherein the one end of the body is a first outer lateral surface of the body, wherein the other end of the body is a second outer lateral surface opposite to the first outer lateral surface of the body, wherein the first direction is an optical axis direction, and wherein the second to fifth directions are a direction perpendicular to the optical axis direction (Figures 3-5 and Para [0069-0076]: second substrate has a square body 107, each side having TWO “space apart” protrusion parts 103, there being a total of EIGHT protrusions 103, wherein EACH protrusion part 103 comprises extensions elements (103a, 103ba, 103bb, 103b, 103bc & TM) -- which encompasses and meets the claimed “directional” criteria -- as apparent in Figures 3 and 5 shown above). 

	As per claim 5, Tanimura teaches the sensor driving device of claim 4, wherein the second extension part of the first protrusion part, the second extension part of the second protrusion part, the second extension part of the third protrusion part, and the second extension part of the fourth protrusion part are OVERLAPPED with the BODY in the optical axis direction (This claim is not specific enough, and under BRI, Tanimura’s Figures 3b, 4b & 5b show the said protrusion extensions 103 “overlapped” with body 140 in optical “Z-axis” direction). 

	As per claim 6, Tanimura teaches the sensor driving device of claim 1, wherein the SECOND SUBSTRATE comprises a FIRST PAD PART comprising ONE END connected to the first protrusion part and the OTHER END disposed on the FIRST SUBSTRATE (Figures 3-5: second substrate 16, 107 & 140 has respective support pads TM connected “BETWEEN” each protrusion part 103 end and first substrate 2 & 20, thus, each pad TM will be considered to have the said “ONE END” and “OTHER END” connected as claimed. See Figures 3 & 5 above.). 

	As per claim 8, Tanimura teaches the sensor driving device of claim 5, wherein the SECOND SUBSTRATE comprises a FIRST PAD PART comprising ONE END connected to the first protrusion part and the OTHER END disposed on the FIRST SUBSTRATE, a SECOND PAD PART comprising ONE END connected to the second protrusion part and the OTHER END disposed on the FIRST SUBSTRATE, a THIRD PAD PART comprising ONE END connected to the third protrusion part and the OTHER END disposed on the first substrate, and a FORTH PAD PART comprising ONE END connected to the fourth protrusion part and the OTHER END disposed on the FIRST SUBSTRATE (Figures 3-5: second substrate 16, 107 & 140 has respective support pads TM connected “BETWEEN” each protrusion part 103 end and first substrate 2 & 20, thus, each pad TM will be considered to have the said “ONE END” and “OTHER END” connected as claimed. See Figures 3 & 5 above.). 

	As per claim 9, Tanimura teaches the sensor driving device of claim 8, wherein the first to fourth pad parts are spaced apart from each other and not overlapped with the body in the optical axis direction (See discussion in claim 8 and Figures 3 & 5 above -- each pad TM is space apart in non-overlap fashion with body 140). 

	As per claim 10, Tanimura teaches the sensor driving device of claim 1, comprising: a FIRST DRIVING UNIT disposed on the SECOND SUBSTRATE, and a SECOND DRIVING UNIT corresponding to the first driving unit (Fig.1, 4 & 5 and Para [0098-0100]: image sensor 16 tilt type shake correction 50 movement via DRIVER 10, which may be various types of actuators such as four electrostatic actuators 145, four piezoelectric actuators 160 or four shape memory alloy (SMA) actuators 160. Each actuator require corresponding first and second driving units to cause movement, for example, driver 145 has corresponding driving elements 104 & 105).









Claim(s) 1, 16, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2018/0171991).

	As per INDEPENDENT CLAIM 1, Miller teaches a sensor driving device (Figure 1 has first substrate configured with second substrate embodiments of Figures 17-25: “movable” image sensor for optical image stabilization) comprising: 
a FIRST SUBSTRATE (Fig.1: rear main “stationary” body); 
a SECOND SUBSTRATE disposed above the first substrate and electrically connected with the first substrate (Fig.1 with embodiments per Fig. 17-25 illustrates movable “image sensor” substrate and electrically connect in view of para [0032 and 0081-0093]); 
and an IMAGE SENSOR disposed on the second substrate (Image sensor per embodiments Figures 17-25 and para [0032 and 0081-0093]), 
wherein the SECOND SUBSTRATE comprises a BODY and a FIRST PROTRUSION PART protruding from one end of the body, and wherein the first protrusion part comprises a FIRST EXTENSION PART extending from the body in a first direction away from the first substrate, and a SECOND EXTENSION PART extending from the first extension part in a second direction different from the first direction (Figures 17-25 and para [0032 and 0081-0093]: each flexible spring arm extends in all three axes). 


	As per INDEPENDENT CLAIM 21, Miller teaches a sensor driving device (Figure 1 has first substrate configured with second substrate embodiments of Figures 17-25: “movable” image sensor for optical image stabilization) comprising: 
a first substrate (Fig.1: rear main “stationary” body); 
a second substrate disposed on the first substrate and electrically connected with the first substrate (Fig.1 with embodiments per Fig. 17-25 illustrates movable “image sensor” substrate and electrically connect in view of para [0032 and 0081-0093]), the second substrate comprising: 
a body (Figures 17-25 and para [0032 and 0081-0093]); 
and a first protrusion part protruding from one end of the body, and an image sensor disposed on the body of the second substrate (Figures 17-25 and para [0032 and 0081-0093]: four flexible spring arms which protrude from image sensor main body), wherein the first protrusion part comprises: a first bent part having a first bending axis parallel to the end of the body, a first extension part extending from the first bent part in a first direction away from the first substrate, a second bent part extending from the first extension part and having a second bending axis perpendicular to the first bending axis, and a second extension part extending from the second bent part in a second direction different from the first direction (Figures 17-25 and para [0032 and 0081-0093]: each flexible spring arm protrudes with said bent parts in all three axes).



	As per claim 16, Miller teaches a camera module comprising: 
the sensor driving device of CLAIM 21; 
a holder disposed on the first substrate, a lens holder disposed on the holder, and a lens disposed on the lens holder (Figure 1: optics 100/102, para [0055-0060]).

	As per claim 19, Miller teaches the camera module of claim 16, wherein the first direction is an optical axis direction, and wherein the second direction is a direction perpendicular to the optical axis direction (Figures 17-25 and para [0032 and 0081-0093]: each flexible spring arm protrudes with said bent parts in all three axes).

	As per claim 20, Miller teaches a camera module comprising: 
the sensor driving device of CLAIM 21;
a holder disposed on the first substrate, a focus adjustment unit configured to perform an auto focus function, and a driving unit configured to move the image sensor in a direction perpendicular to an optical axis direction (Figure 1: optics 100/102, para [0055-0060]).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Samsung, US 2006/0082658) in view of Silverstein (Apple, US 10,033,917) -- hereafter, termed as shown “underlined”.

	As per claim 14, Lee teaches the camera module (Fig.5) comprising: 
the sensor driving device of claim 1 (See claim 1 over Lee’s teachings); 
a LENS HOLDER disposed above the second substrate of the sensor driving device (Figures 4 & 5: lens holder 5 disposed above PCB 2).
Lee teaches disposing various lenses 6 on lens holder 5 (Fig.5) but is silent to any of the lenses being a “LIQUID LENS”.
However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. For example, it is well known in related prior art (i.e. digital camera) to utilize an additional structural/functional configuration for using a liquid lens such as for auto-focus operations as disclosed by prior art Silverstein (See Abstract, Col. 2, Lines 23-41; Col. 11, Line 55 – Col.12, Line 4; Col. 13, Line 44 – Col.15, Line 16; Figures 2A/2B: camera module has a controller 180/280 to dynamically adjust lens 102/214/244 for performing auto-focus. The lens may be a liquid lens used for auto-focus. A touchscreen display user interface may allow a user to make focus selections for auto-focus). Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Silverstein and Lee), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Silverstein into suitable modification with the teachings of Lee to configure a digital camera module with a liquid lens for the MOTIVATED REASON of producing a compact lens barrel for image capturing in-focus sharp images in the analogous art of a digital camera.

	As per claim 15, Lee in view of Silverstein teaches the optical apparatus comprising: a HOUSING, the camera module of claim 14 disposed on the housing, and a DISPLAY disposed on the housing (In view of the prior art combination cited/discussed in claim 14, these features are also taught – Lee, Figures 3-5: camera module disposed on housing 200 AND Silverstein, Fig.2A/2B: camera module embedded in the housing of a mobile device with a touchscreen display. See Col. 2, Lines 23-41 and Figures 7, 8 & 12). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimura (Konica Minolta Opto, US 2008/0198249) in view of LG (Lee, US 2018/0203203) -- hereafter, termed as shown “underlined”.

	As per claim 11, Tanimura teaches the sensor driving device of claim 1. 
Regarding additional limitation feature: “a COIL disposed on the FIRST SUBSTRATE; and a MAGNET disposed on the SECOND SUBSTRATE, wherein the MAGNET MOVES together with the IMAGE SENSOR with respect to the first substrate, when a current is supplied to the coil” --
	Tanimura teaches (Fig.1, 4 & 5 and Para [0098-0100]) image sensor 16 movement via DRIVER 10, which may be various types of actuators such as electrostatic actuators 145, piezoelectric actuators 160 or shape memory alloy (SMA) actuators 160. Each actuator require corresponding first and second driving units to cause movement, for example, driver 145 has corresponding first & second driving units 104 & 105, which attaches respectively between the movable second substrate (16, 107 & 140) and stationary first substrate (2 & 20). Tanimura’s disclosure is silent to using “Electromagnetic or Voice Coil” Actuators.
However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceived by one of ordinary skill in the art. For example, it is well known in related prior art (i.e. digital camera with shake correction and autofocus) to utilize an alternative structural/functional configuration by use of “Electromagnetic or Voice Coil” Actuators to provide “magnets” on the movable image sensor substrate and “coils” on the stationary substrate/housing as disclosed by prior art LG (Figures 4 & 5: image sensor mounts on flexible PCB 1300 and image stabilization 1400 substrate having a movable body mounted with driving magnets 1420 and a stationary body mounted with driving coils 1430. Para [0163-0167 & 0175]). Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Tanimura and LG), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of LG into suitable modification with the teachings of Tanimura to configure the drive system of a movable image sensor with corresponding coils & magnets for the MOTIVATED REASON of having the advantages of a smooth electromagnetic suspension system in the analogous art of a digital camera with shake correction and autofocus capabilities.









Claim 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimura (Konica Minolta Opto, US 2008/0198249) in view of Silverstein (Apple, US 10,033,917) -- hereafter, termed as shown “underlined”.

	As per claim 14, Tanimura teaches the camera module (Fig. 1) comprising: 
the sensor driving device of claim 1 (See claim 1 teachings); 
a LENS HOLDER disposed above the second substrate of the sensor driving device (Figures 1 & 3-5: “front-side” of camera body 2 is a support base “holder” for a “lens holder barrel” 3 which holds lenses 4 -- the “lens holder” 4 disposes above second substrate 16, 107 & 140).
Tanimura teaches disposing various lenses 4 on lens holder 3 (Fig.1) but is silent to any of the lenses being a “LIQUID LENS”.
However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. For example, it is well known in related prior art (i.e. digital camera) to utilize an additional structural/functional configuration for using a liquid lens such as for auto-focus operations as disclosed by prior art Silverstein (See Abstract, Col. 2, Lines 23-41; Col. 11, Line 55 – Col.12, Line 4; Col. 13, Line 44 – Col.15, Line 16; Figures 2A/2B: camera module has a controller 180/280 to dynamically adjust lens 102/214/244 for performing auto-focus. The lens may be a liquid lens used for auto-focus. A touchscreen display user interface may allow a user to make focus selections for auto-focus). Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Silverstein and Tanimura), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Silverstein into suitable modification with the teachings of Tanimura to configure a digital camera module with a liquid lens for the MOTIVATED REASON of producing a compact lens barrel for image capturing in-focus sharp images in the analogous art of a digital camera.

	As per claim 15, Tanimura in view of Silverstein teaches the optical apparatus comprising: a HOUSING, the camera module of claim 14 disposed on the housing, and a DISPLAY disposed on the housing (In view of the prior art combination cited/discussed in claim 14, these features are also taught – Tanimura, Figure 1: camera module disposed on housing body 2 AND Silverstein, Fig.2A/2B: camera module embedded in the housing of a mobile device with a touchscreen display. See Col. 2, Lines 23-41 and Figures 7, 8 & 12).










Allowable Subject Matter
Claim(s) 7, 12, 22 and 23 contains subject matter not taught by the prior art.
Claim(s) 7, 12, 22 and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references further disclose the state of the art related to a camera module configured with actuators for achieving optical image stabilization.

Horesh (US 2019/0014258) discloses various types/numbers of actuators may be used to drive movement of an image sensor and other types of optics stacked in sequence such as a liquid lens.

Sharma (US 2019/0020822) discloses a 3 axis shifting image sensor for image stabilization and autofocusing (Fig.10a-10c) electromagnetically driven by various coil & magnet arrangements. See Figures 8-11 and flexure protrusion arms 900/932/948.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698